DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,9,13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 105 381 535A from PCT 237 of 5-12-20 submitted by Applicant).
Wang teaches An oscillating apparatus such as a tattooing apparatus (Fig.1)comprising a housing , a handle (Fig. 1, hand held stylus pen), a power supply  and  a needle connector configured to be connected or attached or fixed to a needle 3 having at least one needle tip, said needle connector being configured to move relative to a stationary part of a linear electric motor, and said needle connector being configured to move reciprocating along a straight line between a retracted position and a forward position;  a linear electric motor 2 having a variable and controllable motor controlling stroke length, position and velocity of the needle connector;  the apparatus further comprises a first sensor (para 37 of translation) and a controller 5, characterized in that the first sensor is configured to read the linear position of the needle connector (para 38), and transmit the reading as an input to the controller, and the controller is provided with a profile for the linear position of the needle connector and is configured to receive the input from the first sensor and  compare the input from the first sensor with the profile for the linear position of the needle connector and  sending an output to the linear electric motor correcting the stroke length and velocity of the needle connector to adapt to the profile for the linear position of the needle connector.
With regard to claim 3, the motor is shown to be the common voice coil motor known to be used in tattoo devices.
With regard to claim 4, the Wang device does include a handle structure enclosing the motor.
Claim 9 is a method addressed by expected use of the device of claim 1 and claims 13 and 15 only recite the intrinsic feature of a rigid motor rod connected to the tattoo needle.
Allowable Subject Matter
Claims 2, 5-8, 10-12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The above mentioned claims recite additional features, such as the use of second and third sensors to measure current in the linear motor, that have not been taught or been fairly suggested by the prior art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
May 19, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836